                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       ANTHONY S. FRUCIANO,                            Case No.18-cv-04452-JSC
                                                        Plaintiff,
                                  10
                                                                                           ORDER RE: UNITED STATES’
                                                  v.                                       MOTION TO SUBSTITUTE AS A
                                  11
                                                                                           PARTY AND TO DISMISS FOR LACK
                                  12       TOM LUE, M.D., et al.,                          OF SUBJECT MATTER
Northern District of California




                                                                                           JURISDICTION
 United States District Court




                                                        Defendants.
                                  13
                                                                                           Re: Dkt. No. 69
                                  14

                                  15            Plaintiff Anthony Fruciano, representing himself, alleges discrimination under the Unruh

                                  16   Act and 42 U.S.C. § 1983 in connection with medical treatment he sought from numerous health

                                  17   care providers. After the defendants all filed motions to dismiss and/or strike Plaintiff’s Second

                                  18   Amended Complaint, the United States sought to substitute itself for Defendant Dr. Reed-

                                  19   Maldonado and sought to dismiss the claims pled against her for lack of subject matter

                                  20   jurisdiction. 1 (Dkt. Nos. 49, 50, 51, 52, 69.) Having considered the briefing submitted and

                                  21   having had the benefit of oral argument on April 4, 2019, the Court provisionally GRANTS the

                                  22   motion to substitute the United States. Having allowed the United States to substitute for Dr.

                                  23   Reed-Maldonado, the Court GRANTS the United States’ motion to dismiss with leave to amend.

                                  24   Assuming the United States must be substituted for Dr. Reed-Maldonado, Plaintiff cannot

                                  25   maintain a Section 1983 claim against the United States and he has not exhausted his Unruh Act

                                  26   claim which must be brought under the Federal Tort Claims Act. The other defendants’ motions

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 9, 18, 20, 22, 30, 97.)
                                   1   are addressed by separate Order.

                                   2                                             BACKGROUND

                                   3   A.      Second Amended Complaint Allegations

                                   4           Plaintiff is a 53-year old man who has a congenital swallowing disorder and a history of

                                   5   panic attacks. (Dkt. No. 45 (Second Amended Complaint (“SAC”) at ¶¶ 17-19.2) In addition,

                                   6   since the onset of puberty his penile erections have been curved. (Id. ¶ 21.) In April 2016

                                   7   Plaintiff was referred to Dr. Lue, an urologist who specialized in penile abnormalities, for a

                                   8   consultation regarding his curved erections. (Id. at ¶ 29.)

                                   9           Plaintiff arrived for his appointment with Dr. Lue at the University of California Urology

                                  10   Clinic on May 22, 2016 and was surprised that both Dr. Lue, and his fellow, Dr. Reed-Maldonado,

                                  11   entered his exam room.3 (Id. at ¶ 32.) Dr. Reed-Maldonado then escorted Plaintiff to another

                                  12   room for a duplex Doppler ultrasound (DDUS). (Id. at ¶ 32.) Dr. Reed-Maldonado directed
Northern District of California
 United States District Court




                                  13   Plaintiff to “drop his pants” and injected his penis with 0.1 ml of bitmax: papaverine, 30 mg/mL;

                                  14   phentolamine, 0.5 mg/mL to induce an erection. (Id. at ¶¶ 34, 88.) Dr. Reed-Maldonado then

                                  15   exited the room and advised Plaintiff to “stimulate himself,” but he was unsuccessful in causing an

                                  16   erection. (Id.) When Dr. Reed-Maldonado returned to the room she “grabbed the plaintiff’s penis

                                  17   and roughly jerked it up and down, up and down...and said ‘Come on, wake up. Get up. Man up.’”

                                  18   (Id. at ¶ 88.) Dr. Lue eventually returned to the room and moved the ultrasound transducer “along

                                  19   the surface of plaintiff’s still flaccid penis.” (Id. at ¶ 36.) Dr. Lue then compared Plaintiff

                                  20   unfavorably to a younger patient he had seen earlier that day whose “erection pointed to the

                                  21   ceiling.” (Id. at ¶ 37.) Plaintiff suggested that Dr. Lue give him a second injection, but Dr. Lue

                                  22   refused saying it “would be a waste of time, because [the plaintiff was] too anxious.” (Id. at ¶ 38

                                  23   (alterations in original).) Plaintiff offered Dr. Lue a photo he had taken of his erect penis, but Dr.

                                  24   Lue never looked at it. (Id. at ¶ 40.) Instead, Dr. Lue wrote Plaintiff a prescription for nightly

                                  25   Levitra. (Id. at ¶ 41.)

                                  26
                                  27
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       3
                                  28     Although Plaintiff refers to Dr. Reed-Maldonado as Dr. Reed, the Court uses her full name
                                       throughout.
                                                                                          2
                                   1           The next day, Plaintiff discovered that Dr. Reed-Maldonado had access to Dr. Lue’s email.

                                   2   (Id. at ¶ 45.) A month later, when Plaintiff requested a follow-up appointment, he asked that Dr.

                                   3   Reed-Maldonado not be involved because “he felt more uncomfortable and anxious with a woman

                                   4   in the room.” (Id. at ¶ 91.) In response, Plaintiff received a letter in the mail which terminated the

                                   5   doctor-patient relationship and barred Plaintiff from seeing any physician at the University of

                                   6   California Faculty Urology Practice. (Id. at ¶ 45.) Although the letter was signed by Dr. Lue,

                                   7   Plaintiff believes Dr. Reed-Maldonado wrote the letter. (Id.) Plaintiff telephoned the University of

                                   8   California’s patient liaison office to complain and was told that two administrators would review

                                   9   the situation, but they “found nothing amiss.” (Id. at ¶ 48.)

                                  10           The remainder of the allegations in Plaintiff’s 38-page Complaint involve claims regarding

                                  11   medical care Plaintiff received from other defendants not involved in the present motion. These

                                  12   factual allegations are discussed at length in the concurrently filed Order regarding the motions to
Northern District of California
 United States District Court




                                  13   dismiss and strike filed by these other defendants.

                                  14   B. Procedural Background

                                  15           Plaintiff filed this civil action in the Alameda County Superior Court on May 22, 2018

                                  16   against the Regents, Dr. Lue, Dr. Reed-Maldonado, Stanford Health Care, Dr. Eisenberg, El

                                  17   Camino Hospital, Urological Surgeons of Northern California, Dr. Karpman, and Does 1-25.

                                  18   (Dkt. No. 1 at 8.) Plaintiff pled three claims for relief under the Unruh Act, Cal. Civ. Code § 51,

                                  19   against all of the defendants, and a claim for sexual harassment under Cal. Civ. Code § 51.9

                                  20   against the Regents, Dr. Lue, and Dr. Reed-Maldonado. Just over two weeks later, Plaintiff filed

                                  21   his First Amended Complaint changing his sexual harassment claim to a claim under 42 U.S.C. §

                                  22   1983 against the Regents, Dr. Lue, and Dr. Reed-Maldonado. (Id. at 42.)

                                  23           On July 23, 2018, the Regents removed the action to federal court based on federal

                                  24   question jurisdiction. (Dkt. No. 1.) The other defendants thereafter joined in removal. (Dkt. Nos.

                                  25   8, 14, 17 & 26.) Plaintiff then moved for remand contending the removals were untimely. (Dkt.

                                  26   No. 5 & 12.) The Regents and Drs. Lue and Reed-Maldonado opposed the motions to remand,

                                  27   and moved to dismiss the complaint for failure to state a claim. (Dkt. Nos. 10, 19, 29.) Stanford

                                  28   Health Care and Dr. Eisenberg answered the complaint as did Urological Surgeons of Northern
                                                                                             3
                                   1   California and Dr. Karpman. (Dkt. Nos. 16 & 17.) The Court thereafter denied the motion to

                                   2   remand and granted in part and denied in part the motion to dismiss. (Dkt. No. 34.)

                                   3          Plaintiff then filed the now operative Second Amended Complaint which pleads Unruh Act

                                   4   discrimination claims against (1) Dr. Lue and Dr. Reed-Maldonado (First Claim); (2) Stanford

                                   5   Health and Dr. Eisenberg (Second Claim); (3) Urological Surgeons of Northern California and Dr.

                                   6   Karpman (Third Claim); and a Section 1983 Claim against Drs. Lue and Reed-Maldonado (Fourth

                                   7   Claim). (Dkt. No. 45.) Each of the defendants separately moved to dismiss and Drs. Lue and

                                   8   Reed-Maldonado also filed a motion to strike under Federal Rule of Civil Procedure 12(f). (Dkt.

                                   9   Nos. 49, 50, 51, 52.)

                                  10          All of the motions were set for hearing on December 6, 2018. However, Plaintiff advised

                                  11   the Court shortly before the hearing that he was ill and unable to attend. In addition, the United

                                  12   States specially appeared on behalf of Dr. Reed-Maldonado and indicated she had tendered her
Northern District of California
 United States District Court




                                  13   defense of the action to the government. (Dkt. No. 65-1.) The Court, therefore, continued the

                                  14   hearing on the pending motions to January 31, 2019. Dr. Reed-Maldonado thereafter notified the

                                  15   Court that the United States intended to file a motion to substitute and dismiss for lack of subject

                                  16   matter jurisdiction. (Dkt. Nos. 66, 67.) The Court set a briefing schedule for that motion and

                                  17   rescheduled the hearing on the previously filed motions to dismiss to be heard concurrently. (Dkt.

                                  18   Nos. 68, 76, 95.)

                                  19                                              DISCUSSION

                                  20          The government moves to substitute itself for Dr. Reed-Maldonado under the Gonzalez

                                  21   Act, 10 U.S.C. § 1089, arguing that a suit against the government under the Federal Tort Claims

                                  22   Act (FTCA) is the exclusive remedy for tort claims against military medical personnel. Assuming

                                  23   the motion to substitute is granted, the government also moves to dismiss Plaintiff’s claims for

                                  24   lack of subject matter jurisdiction because the two claims he pled against Dr. Reed-Maldonado

                                  25   either were not exhausted under the FTCA or are not maintainable under the FTCA.

                                  26          A. Substitution of the United States Under the Gonzalez Act

                                  27          “The Gonzalez Act is one of a series of immunity statutes enacted prior to the Liability

                                  28   Reform Act that were designed to protect certain classes of Government employees from the threat
                                                                                         4
                                   1   of personal liability.” United States v. Smith, 499 U.S. 160, 170 (1991). “It provides that a suit

                                   2   against the United States under the FTCA is the exclusive remedy for torts committed by military

                                   3   medical personnel acting within the scope of their government employment.” Ward v. Gordon,

                                   4   999 F.2d 1399, 1401 (9th Cir. 1993) (citing 10 U.S.C. § 1089(a)4). This is true “even if an FTCA

                                   5   exception precludes recovery against the Government.” Smith, 499 U.S. at 165.

                                   6             The government moves to substitute itself for Dr. Reed-Maldonado because at the time of

                                   7   the underlying allegations she was on active duty with the U.S. Army. As evidence that the

                                   8   alleged incident occurred in the scope of Dr. Reed-Maldonado’s military duties, the government

                                   9   offers the Declaration of Captain Heather Woodruff, the Detachment Commander of the Army

                                  10   Medical Department Student Detachment for the 187th Medical Battalion, Medical Professional

                                  11   Training Brigade, Fort Sam Houston, Texas. (Declaration of Captain Woodruff, Dkt. No. 69-1 at

                                  12   ¶ 1.) Captain Woodruff commands officers who are participating in graduate medical training
Northern District of California
 United States District Court




                                  13   while on active duty, and in this context, had access to and reviewed Dr. Reed-Maldonado’s

                                  14   records from when she was completing graduate medical training while on active duty. (Id. at ¶¶

                                  15   1-2.) Captain Woodruff attests that at the time of the underlying allegations Dr. Reed-Maldonado

                                  16   was completing her fellowship in impotence and infertility as a military physician stationed at the

                                  17   University of California San Francisco Medical Center. (Id. at ¶ 2.)

                                  18             Generally, a certification such as Captain Woodruff’s is sufficient to establish that Dr.

                                  19   Reed-Maldonado’s conduct falls under the Gonzalez Act and that substitution of the United States

                                  20

                                  21
                                       4
                                           Section 1089(a) provides in relevant part:
                                  22
                                                 The remedy against the United States provided by sections 1346(b) and 2672 of title 28 for
                                  23             damages for personal injury, including death, caused by the negligent or wrongful act or
                                                 omission of any physician, dentist, nurse, pharmacist, or paramedical or other supporting
                                  24             personnel (including medical and dental technicians, nursing assistants, and therapists) of
                                                 the armed forces, the National Guard while engaged in training or duty under section 316,
                                  25             502, 503, 504, or 505 of title 32, the Department of Defense, the Armed Forces Retirement
                                                 Home, or the Central Intelligence Agency in the performance of medical, dental, or related
                                  26             health care functions (including clinical studies and investigations) while acting within the
                                                 scope of his duties or employment therein or therefor shall hereafter be exclusive of any
                                  27             other civil action or proceeding by reason of the same subject matter against such
                                                 physician, dentist, nurse, pharmacist, or paramedical or other supporting personnel (or the
                                  28             estate of such person) whose act or omission gave rise to such action or proceeding.

                                                                                           5
                                   1   is proper. See Hui v. Castaneda, 559 U.S. 799, 811 (2010) (holding that under a similar statute, 42

                                   2   U.S.C. § 233(a), which provides immunity to Public Health Services officers and employees, a

                                   3   defendant may make “proof pursuant to the ordinary rules of evidence” that the alleged

                                   4   misconduct “occurred in the course of the [] defendant’s duties”). Plaintiff does not dispute the

                                   5   accuracy of Captain Woodruff’s declaration, but does dispute whether Dr. Reed-Maldonado’s

                                   6   actions as alleged can be considered within the “scope of her government employment.” In

                                   7   particular, Plaintiff insists that Dr. Reed-Maldonado’s act of masturbating his penis cannot be

                                   8   considered in the scope of her employment.

                                   9          “Military personnel act within the scope of their government employment if they act in the

                                  10   line of duty.” Ward, 999 F.2d at 1403 (9th Cir. 1993) (internal citation and quotation marks

                                  11   omitted). “’Line of duty’ is defined in turn by the applicable state law of respondeat superior.” Id.

                                  12   Under California law, an employer is vicariously liable for the torts of its employees committed
Northern District of California
 United States District Court




                                  13   within the scope of the employment. See Lisa M. v. Henry Mayo Newhall Mem. Hosp., 12 Cal.4th

                                  14   291, 296 (1995). “[T]he employer’s liability extends beyond his actual or possible control of the

                                  15   employee to include risks inherent in or created by the enterprise.” Purton v. Marriott Int’l, Inc.,

                                  16   218 Cal. App. 4th 499, 505 (2013) (internal citation and quotation marks omitted). Indeed, “an

                                  17   employee’s willful, malicious and even criminal torts may fall within the scope of his or her

                                  18   employment for purposes of respondeat superior, even though the employer has not authorized the

                                  19   employee to commit crimes or intentional torts.” Lisa M. 12 Cal.4th at 296–97. However, “a

                                  20   nexus must exist between the employment and the tort if the employer is fairly to be held liable.”

                                  21   Xue Lu v. Powell, 621 F.3d 944, 948 (9th Cir. 2010).

                                  22          In Lisa M., for example, a technician employed by a hospital to give a pregnant patient an

                                  23   ultrasound examination of her abdomen completed the examination and then returned to the

                                  24   patient’s room and sexually assaulted her. Lisa M., 12 Cal.4th at 298. In determining whether

                                  25   respondeat superior liability applied, the court “ask[ed] first whether the technician’s acts were

                                  26   engendered by or an outgrowth of his employment.” Lisa M., 12 Cal. 4th at 300 (internal citation

                                  27   and quotation marks omitted). The court reasoned that a “sexual tort will not be considered

                                  28   engendered by the employment unless its motivating emotions were fairly attributable to work-
                                                                                         6
                                   1   related events or conditions.” Id. at 301. Because the technician was “tak[ing] advantage of

                                   2   solitude with a naive patient to commit an assault for reasons unrelated to his work,” the assault

                                   3   was not fairly attributable to his work. Id. Next, the court looked to whether the tort was

                                   4   foreseeable. “An intentional tort is foreseeable, for purposes of respondeat superior, only if in the

                                   5   context of the particular enterprise an employee’s conduct is not so unusual or startling that it

                                   6   would seem unfair to include the loss resulting from it among other costs of the employer’s

                                   7   business.” Id. at 302 (internal citation and quotation marks omitted). While the technician “was

                                   8   authorized to [have] physical contact with [the plaintiff], his “assault on plaintiff did not originate

                                   9   with, and was not a generally foreseeable consequence of, that contact.” Id. at 303. That is,

                                  10   “[n]othing happened during the course of the prescribed examinations to provoke or encourage

                                  11   [the technician’s] improper touching of plaintiff.” Id. Instead, the employee had engaged in

                                  12   “deliberate sexual assault” that was not fairly attributable “to any peculiar aspect of the health care
Northern District of California
 United States District Court




                                  13   enterprise, but only to ‘propinquity and lust.’” Id. at 301, 302.

                                  14          Accepting the facts alleged by Plaintiff as true, Dr. Reed-Maldonado’s conduct falls within

                                  15   the scope of her employment unlike the technician in Lisa M. Plaintiff saw Dr. Lue—and thus Dr.

                                  16   Reed-Maldonado—for a medical consultation regarding his curved penile erections. To properly

                                  17   examine his penis, it was necessary for Plaintiff to have an erection.5 To get Plaintiff to achieve

                                  18   an erection Dr. Reed-Maldonado gave Plaintiff an injection of medicine designed to induce an

                                  19   erection and asked Plaintiff to manually stimulate his penis. When that effort was unsuccessful in

                                  20   achieving the desired result, Dr. Reed-Maldonado allegedly attempted to stimulate Plaintiff. As

                                  21   Plaintiff described at oral argument, she gave him “a hand job,” stating “Come on, wake up. Get

                                  22   up. Man up,” as she did so. The objectionable conduct was thus within the scope of Dr Reed-

                                  23   Maldonado’s employment: an effort to get Plaintiff to achieve an erection, a condition needed for

                                  24   diagnostic testing. To put it another way, Dr. Reed-Maldonado’s actions cannot be attributed only

                                  25   to “propinquity and lust.”

                                  26
                                       5
                                  27    Plaintiff alleges that the ultrasound customarily begins with a flaccid penis, but his allegations
                                       establish that for part of the examination the patient must have an erection. (Dkt. No. 45 at ¶¶ 33,
                                  28   38, 74-75; see also ¶ 40 (noting that Dr. Lue could not examine Plaintiff’s erect penis because
                                       Plaintiff was unable to get an erection during the office visit).
                                                                                          7
                                   1          The facts of Lisa M. are different. In that case, after the technician completed his

                                   2   abdominal examination he asked the plaintiff if she would like to learn her baby’s gender. When

                                   3   she replied in the affirmative, he sexually fondled her under the false pretense that it was

                                   4   necessary to learn the baby’s gender. Id. at 295. Indeed, the technician falsely told her he needed

                                   5   to excite her to get “a good view of the baby.” Id. There was no medical purpose in having the

                                   6   plaintiff “get excited” and thus the technician’s conduct was not within the scope of his

                                   7   employment with the hospital. Here, in contrast, it is undisputed that it was within the scope of

                                   8   Dr. Reed-Maldonado’s employment to have Plaintiff achieve an erection. Plaintiff’s allegation

                                   9   that no competent urologist would attempt to have a patient get an erection by giving the patient “a

                                  10   hand job”—an allegation the Court accepts as true—does not make the conduct fall outside the

                                  11   scope of Dr. Reed-Maldonado’s employment for respondeat superior purposes. “[A]n act that,

                                  12   even if misguided, was intended to serve the employer in some way” is within the scope of
Northern District of California
 United States District Court




                                  13   employment. Id. at 298.

                                  14          The Court acknowledges that courts rarely hold that “an employee’s sexual assault or

                                  15   sexual harassment of a third party falls within the scope of employment.” Daza v. Los Angeles

                                  16   Cmty. Coll. Dist., 247 Cal. App. 4th 260, 268 (2016) (collecting cases). There is, however, no rule

                                  17   that sexual assaults are always beyond the scope of employment or that they can only be within

                                  18   the scope of employment in the law enforcement context. Id. And the Court is unaware of any

                                  19   case with facts similar to those alleged here; namely, where the plaintiff alleges facts showing that

                                  20   the defendant’s conduct was designed to serve the employer (by performing a legitimate medical

                                  21   exam), but instead challenges how the defendant attempted to achieve that purpose. Under the

                                  22   unique circumstances alleged here vicarious liability applies and Dr. Reed-Maldonado’s alleged

                                  23   sexual battery fell within the scope of her employment.6

                                  24

                                  25
                                       6
                                         While “[o]rdinarily, the determination whether an employee has acted within the scope of
                                       employment presents a question of fact; it becomes a question of law . . . when ‘the facts are
                                  26   undisputed and no conflicting inferences are possible.’” Lisa M. v. Henry Mayo Newhall Mem’l
                                       Hosp., 12 Cal. 4th 291, 299 (1995). In the context of the analogous Westfall Act—which provides
                                  27   federal employees with immunity if the AG certifies the employee was acting in the scope of their
                                       employment at the time the tort was committed—“[t]o rebut the [scope] certification ..., a plaintiff
                                  28
                                       must ‘allege sufficient facts that, taken as true, would establish that the defendant’s actions
                                                                                           8
                                   1           Plaintiff’s additional arguments—that the government should be equitably estopped from

                                   2   asserting the Gonzalez Act and that the Act does not bar his injunctive relief claim—are likewise

                                   3   unavailing. Equitable estoppel requires “(1) knowledge of the true facts by the party to be

                                   4   estopped, (2) intent to induce reliance or actions giving rise to a belief in that intent, (3) ignorance

                                   5   of the true facts by the relying party, and (4) detrimental reliance.” Bolt v. United States, 944 F.2d

                                   6   603, 609 (9th Cir. 1991). To the extent that Plaintiff asserts that Dr. Reed-Maldonado should be

                                   7   equitably estopped from asserting the Gonzalez Act now, the Court construes this as an argument

                                   8   that Dr. Reed-Maldonado should be estopped from tendering her defense to the United States; but

                                   9   Plaintiff has not alleged that Dr. Reed-Maldonado knew that she could tender her defense to the

                                  10   United States under the Gonzales Act—a predicate for any claim of equitable estoppel. However,

                                  11   even if he could so allege, Plaintiff has not alleged that he was induced to do anything differently

                                  12   because he detrimentally relied on her failure to tender the defense. Further, to the extent that
Northern District of California
 United States District Court




                                  13   Plaintiff contends that the United States should be equitably estopped from moving to intervene,

                                  14   “when estoppel is sought against the government, there must be affirmative misconduct (not mere

                                  15   negligence) and a serious injustice outweighing the damage to the public interest of estopping the

                                  16   government.” Estate of Amaro v. City of Oakland, 653 F.3d 808, 813 (9th Cir. 2011). Plaintiff has

                                  17   not alleged any affirmative misconduct on the part of the government. To the contrary, the

                                  18   Assistant United States Attorney who specially appeared at the hearing represented that Dr. Reed-

                                  19   Maldonado had only recently tendered the claim to the government and the government has

                                  20   moved expeditiously to appear in this action since that time. Even if he could allege affirmative

                                  21   misconduct, as with any equitable estoppel argument for Dr. Reed-Maldonado, Plaintiff has not

                                  22   suggested that he was induced to do anything differently because he detrimentally relied on the

                                  23   fact that his suit was against Dr. Reed-Maldonado and not the United States.

                                  24

                                  25
                                       exceeded the scope of his employment.’” Saleh v. Bush, 848 F.3d 880, 889 (9th Cir. 2017)
                                  26   (quoting Wuterich v. Murtha, 562 F.3d 375, 381 (D.C. Cir. 2009)). Here, assuming Plaintiff’s
                                       detailed allegations are true, and drawing all plausible inferences in his favor, Plaintiff’s
                                  27   allegations do not establish that Dr. Reed-Maldonado’s conduct was outside the scope of her
                                  28   employment.

                                                                                          9
                                   1          Finally, as to Plaintiff’s argument that the Gonzalez Act does not apply to his injunctive

                                   2   relief claim, the language of the Gonzalez Act establishes that “a suit against the United States

                                   3   under the FTCA is the exclusive remedy for torts committed by military medical personnel acting

                                   4   within the scope of their government employment.” Ward v. Gordon, 999 F.2d 1399, 1401 (9th

                                   5   Cir. 1993) (citing 10 U.S.C. § 1089(a)) (emphasis added); see also Hui v. Castaneda, 559 U.S.

                                   6   799, 806 (2010) (holding that “exclusive” under Section 233—which provides immunity to Public

                                   7   Health Services officers and employees using substantially the same language—precluded Bivens

                                   8   actions because Congress’s used the language “exclusive” and did not carve out any exceptions).

                                   9          Plaintiff’s argument that Hui is distinguishable because the immunity language in Section

                                  10   233 is broader than the immunity afforded under Section 1089 is not persuasive. Plaintiff

                                  11   identifies the title of the respective sections: Section 1089 is titled “Defense of certain suits

                                  12   arising out of medical malpractice,” whereas Section 233 is titled “Civil actions or proceedings
Northern District of California
 United States District Court




                                  13   against commissioned officers or employees.” Compare 10 U.S.C. § 1089 with 42 U.S.C. § 233.

                                  14   However, the text of the two sections is substantively the same. Section 1089(a) covers “damages

                                  15   for personal injury…caused by the negligent or wrongful act or omission of any physician…” and

                                  16   Section 233(a) covers “damages for personal injury…resulting from the performance of medical,

                                  17   surgical, dental, or related functions…” Likewise, both statutes state that such an action shall “be

                                  18   exclusive of any other civil action or proceeding by reason of the same subject matter.” 10 U.S.C.

                                  19   § 1089(1); 42 U.S.C. § 233(a). As such, the Supreme Court’s reasoning regarding the exclusivity

                                  20   of the remedy under Section 233(a) is equally applicable to Section 1089(a):

                                  21                  Section [1089(a)] grants absolute immunity to [active duty military
                                                      physicians] for actions arising out of the performance of medical or
                                  22                  related functions within the scope of their employment by barring all
                                                      actions against them for such conduct. By its terms, [Section
                                  23                  1089(a)] limits recovery for such conduct to suits against the United
                                                      States. The breadth of the words “exclusive” and “any” supports this
                                  24                  reading, as does the provision’s inclusive reference to all civil
                                                      proceedings arising out of “the same subject-matter.”
                                  25
                                       Hui, 559 U.S. at 806. Plaintiff has not cited any support for his argument that his request for
                                  26
                                       injunctive relief takes his tort claim outside of the Gonzalez Act immunity, and Hui is not
                                  27
                                       distinguishable.
                                  28
                                                                                          10
                                   1          Accordingly, as the Complaint is currently pled, the United States must be substituted for

                                   2   Dr. Reed-Maldonado pursuant to the Gonzalez Act. In that circumstance, the FTCA is the only

                                   3   remedy for her allegedly tortious acts.

                                   4          B. Plaintiff’s Claims and the FTCA

                                   5          The FTCA “waives the sovereign immunity of the United States for actions in tort” and

                                   6   “vests the federal district courts with exclusive jurisdiction over suits arising from the negligence

                                   7   of Government employees.” Valadez-Lopez v. Chertoff, 656 F.3d 851, 855 (9th Cir. 2011)

                                   8   (quotation marks and citation omitted). Substantively, the FTCA provides that the United States

                                   9   may be held liable for the wrongful acts or omissions of federal employees “under circumstances

                                  10   where the United States, if a private person, would be liable to the claimant in accordance with the

                                  11   law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). “However, the

                                  12   [FTCA] further provides that before an individual can file an action against the United States in
Northern District of California
 United States District Court




                                  13   district court, [he] must seek an administrative resolution of [his] claim.” Jerves v. United States,

                                  14   966 F.2d 517, 518 (9th Cir. 1992).

                                  15          Plaintiff pleads two claims for relief against Dr. Reed-Maldonado—now the United States.

                                  16   First, that Dr. Reed-Maldonado violated the Unruh Act, Cal. Civil Code § 51, by denying him full

                                  17   and equal access to her services because of his “disabilities (anxiety and panic attacks; congenital

                                  18   swallowing disorder) and or sexual orientation.” (SAC at ¶ 49.) Second, that Dr. Reed-

                                  19   Maldonado violated his rights under the Fourth Amendment when she committed a sexual battery

                                  20   on him during the course of his May 22, 2016 office visit. The government insists that both claims

                                  21   must be dismissed.

                                  22          As for Plaintiff’s Section 1983 claim, the government is correct that a party cannot bring a

                                  23   claim for denial of a federal constitutional right under the FTCA. See F.D.I.C. v. Meyer, 510 U.S.

                                  24   471, 478 (1994) (“federal law, not state law, provides the source of liability for a claim alleging

                                  25   the deprivation of a federal constitutional right…the United States simply has not rendered itself

                                  26   liable under § 1346(b) for constitutional tort claims.”). Accordingly, Plaintiff’s Section 1983

                                  27   claim against the United States is dismissed.

                                  28          Plaintiff’s Unruh Act claim, however, is maintainable under the FTCA. See Delta Sav.
                                                                                         11
                                   1   Bank v. United States, 265 F.3d 1017, 1025 (9th Cir. 2001). The government insists that even if

                                   2   this is true as a general matter, it is not true here because a physician does not qualify as a

                                   3   “business establishment” under the Unruh Act relying on Doe v. California Lutheran High Sch.

                                   4   Assn., 170 Cal. App. 4th 828, 831 (2009). Doe is inapposite. It addressed whether a nonprofit,

                                   5   private, religious high school was a “business establishment” under the Unruh Act and not

                                   6   whether a physician providing medical services could be sued under the Unruh Act. The Unruh

                                   7   Act provides that

                                   8                  All persons within the jurisdiction of this state are free and equal,
                                                      and no matter what their sex, race, color, religion, ancestry, national
                                   9                  origin, disability, medical condition, genetic information, marital
                                                      status, sexual orientation, citizenship, primary language, or
                                  10                  immigration status are entitled to the full and equal
                                                      accommodations, advantages, facilities, privileges, or services in all
                                  11                  business establishments of every kind whatsoever.
                                  12   Cal. Civ. Code § 51. The California Supreme Court has held that “business establishment” under
Northern District of California
 United States District Court




                                  13   the Unruh Act must be read in the “broadest sense reasonably possible.” Curran v. Mount Diablo

                                  14   Council of the Boy Scouts, 17 Cal. 4th 670, 689 (1998) (“[the] term ‘business establishments’ was

                                  15   used in the broadest sense reasonably possible. The word ‘business’ embraces everything about

                                  16   which one can be employed, and it is often synonymous with ‘calling, occupation, or trade,

                                  17   engaged in for the purpose of making a livelihood or gain.’”). Further, California courts have held

                                  18   that “[a] medical doctor is not immune from the broad sweep of the [Unruh] Act.” Maureen K. v.

                                  19   Tuschka, 215 Cal. App. 4th 519, 522 (2013); see also Washington v. Blampin, 226 Cal. App. 2d

                                  20   604, 606 (1964) (holding that business establishments under the Unruh Act “include the services

                                  21   of a physician”). The Court therefore denies the government’s motion to dismiss to the extent that

                                  22   it is predicated on the argument that Plaintiff cannot state a claim under the Unruh Act.

                                  23          However, to the extent that the government’s motion to dismiss is also predicated on

                                  24   Plaintiff’s failure to administratively exhaust his claim, the motion must be granted. The FTCA

                                  25   provides that “[a]n action shall not be instituted upon a claim against the United States ... unless

                                  26   the claimant shall have first presented the claim to the appropriate Federal agency and his claim

                                  27   shall have been finally denied by the agency....” 28 U.S.C. 2675(a). There is no dispute that

                                  28   Plaintiff has not exhausted his Unruh Act claim or any claim arising from Dr. Reed-Maldonado’s
                                                                                          12
                                   1   conduct. Because “the FTCA bars claimants from bringing suit in federal court until they have

                                   2   exhausted their administrative remedies” the Court must grant the government’s motion to dismiss

                                   3   Plaintiff’s presumed FTCA claim for failure to exhaust. McNeil v. United States, 508 U.S. 106,

                                   4   113 (1993); see also Valadez–Lopez v. Chertoff, 656 F.3d 851, 855 (9th Cir. 2011) (“The

                                   5   requirement of an administrative claim is jurisdictional. Because the requirement is jurisdictional,

                                   6   it must be strictly adhered to. This is particularly so since the FTCA waives sovereign immunity.

                                   7   Any such waiver must be strictly construed in favor of the United States.”) (internal citations and

                                   8   quotation marks omitted).

                                   9                                             CONCLUSION

                                  10          For the reasons stated above, the government’s motion to substitute itself in place of Dr.

                                  11   Reed-Maldonado is GRANTED provisionally. As Plaintiff may not have been aware of the scope

                                  12   of employment issue at the time he amended his complaint, the Court will grant him leave to
Northern District of California
 United States District Court




                                  13   amend the allegations as to Dr. Reed-Maldonado, but only to the extent he can do so in good faith.

                                  14   Plaintiff is also granted leave to amend to allege facts establishing equitable estoppel, again

                                  15   assuming Plaintiff can do so in good faith. If Plaintiff does not amend, or upon amendment

                                  16   Plaintiff is unable to allege facts that take Dr. Reed-Maldonado’s conduct outside the scope of her

                                  17   employment, or to state an equitable estoppel affirmative defense, then (1) the United States is the

                                  18   proper defendant in place of Dr. Reed-Maldonado, (2) the section 1983 claim must be dismissed

                                  19   without leave to amend, and (3) the Unruh Act claim must be treated as an FTCA claim and

                                  20   dismissed without prejudice for failure to exhaust administrative remedies.

                                  21          Any amended complaint must be filed within 20 days of the date of this Order.

                                  22          This Order disposes of Docket No. 69.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 24, 2019

                                  25
                                                                                                     JACQUELINE SCOTT CORLEY
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         13
